      Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

MICHAEL SEIBERT,                           )
                                           )
             Plaintiff,                    )
                                           )
v.                                         )   Civil Action No. 1:18-cv-818-RMC
                                           )
PRECISION CONTRACTING                      )
SOLUTIONS, LP, et al.,                     )
                                           )
             Defendants.                   )
                                           )
PRECISION CONTRACTING                      )
SOLUTIONS, LP, et al.,                     )
                                           )
             Counterclaim Plaintiffs,      )
                                           )
v.                                         )
                                           )
MICHAEL SEIBERT, et al.,                   )
                                           )
             Counterclaim Defendants.      )


           MEMORANDUM IN SUPPORT OF MICHAEL SEIBERT’S
           PARTIAL MOTION TO DISMISS THE COUNTERCLAIM

      Counterclaim defendant Michael Seibert (“Mr. Seibert”) submits the following

as his memorandum in support of his motion to dismiss, pursuant to Fed. R. Civ. P.

12(b)(6) and 9(b), Counts II and III of the counterclaim filed against him by Precision

Contracting Solutions, LP (“PCS”) and Derrick Sieber (“Mr. Sieber”) (ECF Nos. 37

and 38).

I.    INTRODUCTION

      PCS and Mr. Sieber responded to Mr. Seibert’s action against it with a three-

count counterclaim. The counterclaim purports to assert claims against Mr. Seibert

for breach of contract (by PCS alone), and fraud and defamation (by PCS and Mr.
      Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 2 of 15




Sieber). 1 Mr. Seibert does not, at this time, contend that PCS has failed in its

counterclaim to make sufficient allegations – however inaccurate – to state a claim

against him for breach of contract. However, PCS and Mr. Sieber’s claims for fraud

(Counterclaim Count II) and defamation (Counterclaim Count III) fail to state claims,

and must be dismissed. The fraud claim is inadequately pleaded and alleges no

damages caused by the alleged fraud. And, the fraud claim sought to be made here

is, in any event, a contract claim miscast as a tort. The defamation claim, in turn,

also lacks any of the necessary specificity in pleading and, when coupled with the

other allegations made by PCS and Mr. Sieber, reveals that the “defamatory

statement” was true or, if stretched to its limits, opinion.

II.   STANDARD OF REVIEW

      A motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6) challenges the adequacy of a counterclaim on its face. A counterclaim must

be sufficient “to give the defendant fair notice of what the claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

citations omitted). Although a counterclaim does not need detailed factual

allegations, a counterclaim plaintiff’s obligation to provide the grounds of his

entitlement to relief “requires more than labels and conclusions, and a formulaic




      1  The defamation claim is also brought against Mr. Seibert’s counsel, whose
motion to dismiss will be filed separately. Mr. Seibert has waived the potential
conflict of interest arising from this unusual scenario, consistent with DCRPC 1.7(c).


                                        2
       Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 3 of 15




recitation of the elements of a cause of action will not do.” Id. To survive a motion to

dismiss, a counterclaim must contain sufficient factual matter, accepted as true, to

state a claim for relief that is “plausible on its face.” Id. at 570. But the Court need

not accept as true legal conclusions set forth in a counterclaim. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). In deciding a motion under Rule 12(b)(6), the Court may

consider the facts alleged in the counterclaim, documents attached to the

counterclaim as exhibits or incorporated by reference, and matters about which the

Court may take judicial notice. See Abhe & Svoboda, Inc. v. Chao, 508 F.3d 1052,

1059 (D.C. Cir. 2007).

III.   THE CLAIMS

       A.    The Fraud Claim – Counterclaim Count II

       In their fraud claim (Counterclaim Count II), PCS and Mr. Sieber allege that

Mr. Seibert “intentionally represented to [PCS and Mr. Sieber] that he would be

responsible for the required permits for the construction work specified in the

Contract.” (CC ¶ 37). They allege that Mr. Seibert’s alleged representation accorded

with District of Columbia regulations purportedly requiring a homeowner to secure

such permits. (CC ¶ 38). They further allege that Mr. Seibert’s purported

representation was knowingly false, that he had no intention of obtaining the

permits, and that he did so to deceive them. (CC ¶¶ 39-41). Continuing, PCS and Mr.

Sieber allege that the purported misrepresentation was material and that they relied

on it. (CC ¶¶ 42-43). They then allege that Mr. Seibert later asked them to obtain the



                                       3
      Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 4 of 15




permits, and that they did so on Mr. Seibert’s promise to reimburse them for these

costs. (CC ¶¶ 44-45). Lastly, PCS and Mr. Sieber allege that PCS paid $520.44 for the

permits, and Mr. Seibert did not repay PCS; hence, they suffered damages of $520.44.

(CC ¶¶ 46-48, ad damnum).

      B.     The Defamation Claim – Counterclaim Count III

      In their defamation claim (Counterclaim Count III), PCS and Mr. Sieber allege

that Mr. Seibert has “on multiple occasions stated to third parties in unprivileged

contexts that [PCS and Mr. Sieber] failed to obtain required permits in connection

with work they performed at [Mr. Seibert]’s domicile.” (CC ¶ 50). They allege that

these statements are “false in that [PCS and Mr. Sieber] have not been responsible

for obtaining permits for work they performed at [Mr. Seibert]’s domicile, and thus

could not have failed to obtain them.” (CC ¶ 52). They allege that such statements

are defamatory because they imply that PCS and Mr. Sieber “fail to observe

applicable regulatory requirements in their professional operations and thus are

irresponsible and untrustworthy.” (CC ¶ 53). Finally, they allege that the purported

statements were knowingly false, and were intended to injure (and did injure and

damage) them. (CC ¶¶ 54-57).




                                      4
      Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 5 of 15




IV.   ARGUMENT

      A.     Count II of the Counterclaim fails to state a claim for fraud.

      “In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake. Malice, intent, knowledge, and other

conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b). These

heightened pleading requirements for fraud claims mean that “the pleader must state

the time, place and content of the false misrepresentations, the facts misrepresented

and what was retained or given up as a consequence of the fraud.” Kowal v. MCI

Commc’ns Corp., 16 F.3d 1271, 1278 (D.C. Cir. 1994) citing United States v. Cannon,

642 F.2d 1373, 1385 (D.C. Cir. 1981).

      In addition, to state a claim for fraud, a pleader must allege and prove that the

defendant made “(1) a false representation (2) in reference to [a] material fact, (3)

made with knowledge of its falsity, (4) with the intent to deceive, and (5) action is

taken in reliance upon the representation.” Bakeir v. Capital City Mortg. Corp., 926

F. Supp. 2d 320, 337 (D.D.C. 2013), quoting Va. Acad. of Clinical Psychologists v. Grp.

Hospitalization & Med. Servs., Inc., 878 A.2d 1226, 1233 (D.C. 2005)). “To prevail on

such a claim, the plaintiff must also have suffered some injury as a consequence of

his reliance on the misrepresentation.” Busby v. Capital One, N.A., 932 F. Supp. 2d

114, 136 (D.D.C. 2013), quoting Chedick v. Nash, 151 F.3d 1077, 1081 (D.C. Cir. 1998)

Moreover, “a fraud action can only be predicated on misrepresentation of past or

existing fact; breach of future promises lies in the realm of contract.” DMI, Inc. v.



                                        5
      Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 6 of 15




Darwin Const. Co., 750 F. Supp. 536, 541 (D.D.C. 1990), quoting Call Carl, Inc. v. BP

Oil Corp., 554 F.2d 623, 631 (4th Cir. 1977).

             1.     The allegations of fraud lack the requisite specificity.

      The sole allegation relating to the specifics of the alleged fraud is in paragraph

37 of the counterclaim: “[Mr. Seibert] intentionally represented to [PCS and Mr.

Sieber] that he would be responsible for the required permits for the construction

work specified in the Contract.” The counterclaim contains nary a hint of the “time

and place” when this alleged representation was made. The alleged fraud therefore

is not alleged with the specificity demanded by Fed. R. Civ. P. 9(b), and therefore fails

to state a claim. See Lewis v. Full Sail, LLC, 266 F. Supp. 3d 320, 325 (D.D.C. 2017);

Busby, 932 F. Supp. 2d at 136-37 (“Unless a complaint pleads with particularity a

defendant’s alleged fraudulent representations, the plaintiff will not be permitted to

maintain the claim.”).

             2.     The fraud claim is properly a contract claim.

      “District of Columbia law … does not permit tort claims that arise from a

contractual relationship, as ‘the tort must exist in its own right independent of the

contract, and any duty upon which the tort is based must flow from considerations

other than the contractual relationship.’” Gebretsadike v. Travelers Home & Marine

Ins. Co., 103 F. Supp. 3d 78, 83 (D.D.C. 2015), quoting Choharis v. State Farm Fire

& Cas. Co., 961 A.2d 1080, 1089 (D.C. 2008). See also Armstrong v. Navient Solutions,

LLC, 292 F. Supp. 3d 464, 473 (D.D.C. 2018) (same). Yet this is precisely what PCS



                                        6
      Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 7 of 15




and Mr. Sieber seek to do in their fraud claim. They allege that Mr. Seibert “promised

to reimburse PCS for its expenditures in obtaining the permit” and that Mr. Seibert

never repaid those expenditures. (CC ¶¶ 45-47). Mr. Seibert’s alleged promise is a

contractual obligation. See DMI, Inc., 750 F. Supp. at 541 (“breach of future promises

lies in the realm of contract.”). It is not a tort. There is no obligation independent of

this promise alleged. If PCS or Mr. Seibert suffered damages from a breach of this

promise, it is not fraud – it is a garden-variety breach of contract.

             3.     The counterclaim establishes a lack of causation between the
                    purported misrepresentation and the alleged damages.

      As noted above, to state a claim for fraud, there must be an allegation that the

plaintiff “suffered some injury as a consequence of his reliance on the

misrepresentation.” Busby, 932 F. Supp. 2d at 136. Here, however, PCS and Mr.

Sieber make no reasonable allegations of causation. The alleged misrepresentation

was that Mr. Seibert would, at some time, obtain permits. This did not cause PCS to

incur the cost of permits. The damages alleged here – all $520.44 of them – flowed

from the alleged breach of a later promise, which is not alleged to be fraudulent: that

Mr. Seibert “promised to reimburse PCS for its expenditures in obtaining the permit.”

(CC ¶ 45). Thus, neither PCS nor Mr. Sieber reasonably allege the existence of any

causation between the purported misrepresentation and their alleged damages.




                                        7
      Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 8 of 15




             4.     Mr. Seiber does not allege that he suffered damages.

      In the fraud claim, PCS and Mr. Sieber seek compensatory damages equal to

the amount paid for the permits. Yet they allege that the damages were incurred

solely by PCS. See Counterclaim ¶¶ 45-48 (alleging that Mr. Seibert promised to

reimburse PCS only; that PCS alone paid the permit fees; that Mr. Seibert did not

repay PCS only; and that PCS alone has suffered harm). Only PCS alleges damages.

As a result, Mr. Sieber’s fraud claim by must be dismissed in any event. See Busby,

932 F. Supp. 2d at 136.

      B.     Count III of the Counterclaim fails to state a claim for
             defamation.

             1.     The allegations of defamation against Mr. Seibert lack the
                    required specificity.

      “[A]llegations of defamation must be pled with sufficient particularity to

provide the opposing party with opportunity to prepare responsive pleadings.”

Tressler v. Nat’l R.R. Passenger Corp., 819 F. Supp. 2d 1, 6 (D.D.C. 2011), citing

Oparaugo v. Watts, 884 A.2d 63, 76-77 (D.C. 2005). When a plaintiff fails to allege

“the time, place, content, speaker, and listener of the alleged defamatory matter,” he

fails to state a claim for defamation. Id. at 6-7, citing Wiggins v. Dist. Cablevision,

Inc., 853 F. Supp. 484, 494 (D.D.C. 1994). See also Mattiacio v. DHA Grp., Inc., 908

F. Supp. 2d 136, 138 (2012) (same). In addition, to survive a motion to dismiss, the

allegations must set forth the verbatim language or the substance of the allegedly

defamatory matter. See Bell-Boston v. Manpower Int’l Staffing Agency, 61 F. Supp.



                                       8
      Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 9 of 15




3d 74, 78 (2014). The counterclaim here does not come close to meeting these pleading

standards.

      The only substantive description in the counterclaim of the alleged defamation

is found in paragraph 50: “[Mr. Seibert] and his counsel … have on multiple occasions

stated to third parties in unprivileged contexts that [PCS and Mr. Sieber] failed to

obtain required permits in connection with the work they performed at [Mr. Seibert]’s

domicile.” There is no allegation revealing the times of these statements. There is no

allegation about the place of the statements. And there is no allegation identifying

the listener, or to whom the statements were published. For these reasons alone, the

counterclaim fails to state a claim for defamation against Mr. Seibert.

      The pleadings in Mattiacio were much like those in the counterclaim here.

There, the plaintiff alleged that his employer prepared a letter and report justifying

his termination, which contained falsehoods about him. 908 F. Supp. 2d at 137.

Describing the allegation, this Court noted:

             In reference to publication of the purportedly defamatory
             letter and report, the Complaint alleges only that (1) the
             Defendants “caus[ed] the report to be published,”; and (2)
             that “[on] personal knowledge, the letter was published to
             numerous individuals within DHA Group.” The letter itself
             is dated May 30, 2012, but the Complaint provides no
             details regarding when or how the letter was
             “published,”—even whether it was before or after the
             Plaintiff’s termination—or which “DHA employees”
             received the letter. These vague allegations do not provide
             the Defendants sufficient notice of the Plaintiff’s claim as
             necessary for the Defendants to prepare responsive
             pleadings.



                                       9
      Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 10 of 15




Id. at 138-39 (citations omitted). The counterclaim here suffers the same maladies,

and should meet the same fate: “the Court finds the Plaintiff’s Complaint fails to state

a claim for defamation. The Complaint fails to allege the time and means of

publication, or who received the defamatory statement at issue, and thus does not

provide the Defendants with adequate notice and sufficient detail from which they

can prepare responsive pleadings.” Id. at 139. See also Tressler, 819 F. Supp. 2d at 6

(dismissing defamation claims because the plaintiff did not “allege with any

specificity the time, place, speaker, or listener of the defamatory statement.”).

      But the allegations in the counterclaim fail as well because they do not provide

the verbatim statement or statement alleged to be defamatory.2 The counterclaim

does provide a hint at this – the statement seems to deal with the fact that PCS and

Mr. Sieber did not secure permits for the construction work they were performing at

Mr. Seibert’s home. But this lacks the requisite specificity required to state a claim

for defamation. See Watwood v. Credit Bureau, Inc., 68 A.2d 905, 906 (D.C. 1949)

(dismissing complaint that did not set forth the verbatim language or the substance

of the allegedly defamatory matter).



      2  Elsewhere in the counterclaim, at ¶ 29, PCS and Mr. Sieber allege that Mr.
Seibert “has deceptively stated in his Complaint that PCS failed to obtain all permits
required under the Contract when it was not the responsibility of PCS to obtain such
permits.” If by this allegation (which is incorporated by reference into the defamation
claim) they suggest that the defamatory statements were published by the filing of
the complaint in this action, their claim must be dismissed because the statements
are absolutely privileged. See Messina v. Fontana, 260 F. Supp. 2d 173, 176-79
(D.D.C. 2003).


                                       10
      Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 11 of 15




             2.     The counterclaim reveals that the alleged statement was neither
                    false nor defamatory.

      To state a claim for defamation, a plaintiff must plead and prove:

             (1) that the defendant made a false and defamatory
             statement concerning the plaintiff; (2) that the defendant
             published the statement without privilege to a third party;
             (3) that the defendant’s fault in publishing the statement
             amounted to at least negligence; and (4) either that the
             statement was actionable as a matter of law irrespective of
             special harm or that its publication caused the plaintiff
             special harm.

McFadden v. Washington Metro. Area Transit Auth., 2015 WL 13659261, at *7

(D.D.C. Jan. 22, 2015), citing Oparaugo, 884 A.2d at 76. “The contested statement

must be “verifiable and reasonably capable of a defamatory meaning ....” Weyrich v.

New Republic, Inc., 235 F.3d 617, 620 (D.C. Cir. 2001). To be “defamatory”, a

statement “must be more than unpleasant or offensive; the language must make the

plaintiff appear odious, infamous, or ridiculous.” Jankovich v. Int’l Crisis Grp., 494

F.3d 1080, 1091 (D.C. Cir. 2007); see also Benic v. Reuters Amer., Inc., 357 F. Supp.

2d 216, 222 n.4 (D.D.C. 2004) (in the context of a defamation claim, “believing that

an individual did something wrong is distinct from thinking that the individual was

odious, infamous, or ridiculous.”).

      Assuming that the allegedly defamatory statement is adequately pleaded, that

statement is that PCS and Mr. Sieber “failed to obtain required permits in connection

with work they performed at [Mr. Seibert]’s domicile.” (CC ¶ 50). But PCS and Mr.

Sieber allege, repeatedly, that this is true: they believe it was not their responsibility



                                        11
      Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 12 of 15




to obtain permits (both contractually and as a matter of law), so they did not obtain

the required permits. See, e.g., Answer ¶¶ 33, 34; Counterclaim ¶¶ 6, 7, 8, 9, 10, 12,

15, 16, 20, 29, 37, 38, 41, 42, 43. There is no allegation, nor can there be, that the

alleged statement is false. PCS and Mr. Sieber concede that it is true. And, to the

extent they contend that the statement is somehow imbued with innuendo that they

were required by law to obtain the permits, according to their pleadings they were

not, and an opinion of law to the contrary by Mr. Seibert would not be defamatory.

See Competitive Enter. Inst. v. Mann, 150 A.3d 1213, 1241 (D.C. 2016) (a statement

is not actionable “if it is plain that a speaker is expressing a subjective view, an

interpretation, a theory, conjecture, or surmise, rather than claiming to be in

possession of objectively verifiable facts.”). And, more to the point, PCS’s and Mr.

Sieber’s subjective view of the law is wrong: PCS was legally responsible for ensuring

permits were obtained before commencing work on Mr. Seibert’s residence:

             Each home improvement contractor entering into a
             contract for the performance of any home improvement
             work for which a permit is required by applicable law of the
             District of Columbia shall be responsible for taking such
             action as may be necessary to ensure that the work is
             performed only under the authority of the required permit
             and in accordance with all of its terms.

16 DCMR § 16-812.1.3



      3  The Court may take judicial notice of District of Columbia Municipal
Regulations. See Burns v. Washington Metro. Area Transit Auth. 114 F.3d 219, 222
n.4 (D.C. Cir. 1997).



                                      12
      Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 13 of 15




      Even were the alleged statement otherwise objectively false, the counterclaim

further fails because the statement is not defamatory, as a matter of law.4 In its worst

light, the alleged statement is a claim that PCS and Mr. Sieber did not initially do

what they were supposed to do under a contract or under permitting regulations. This

does not make them appear “odious, infamous, or ridiculous” and the statement

therefore is not defamatory. See Jankovich, 494 F.3d at 1091; Benic, 357 F. Supp. 2d

at 222 n.4.

      Accordingly, PCS’s and Mr. Sieber’s defamation claim against Mr. Seibert fails

to state a claim, and should be dismissed.

V.    CONCLUSION

      For the foregoing reasons, Mr. Seibert respectfully requests this Court grant

his motion to dismiss, and dismiss Counts II and III of the counterclaim pursuant to

Fed. R. Civ. P. 12(b)(6).

      Dated: March 26, 2019.




      4 Whether a statement is capable of defamatory meaning is a matter of law for
the Court to determine. See Weyrich v. New Republic, Inc., 235 F.3d 617, 627 (D.C.
Cir. 2001).


                                       13
Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 14 of 15




                             Respectfully submitted,



                             By: /s/ Timothy B. Hyland
                             Timothy B. Hyland
                             DC Bar No. 988498
                             HYLAND LAW PLLC
                             1818 Library Street, Suite 500
                             Reston, VA 20190
                             (703) 956-3566 (Tel.)
                             (703) 935-0349 (Fax)
                             thyland@hylandpllc.com




                             By: /s/ Michael J. Bramnick
                             Michael J. Bramnick
                             DC Bar No. 500756
                             BRAMNICK LAW, LLC
                             4250 East West Highway, Suite 700
                             Bethesda, MD 20814
                             (310) 547-3647 (Tel.)
                             mbramnick@bramnicklegal.com

                             Counsel for Michael Seibert




                            14
     Case 1:18-cv-00818-RMC Document 41-1 Filed 03/26/19 Page 15 of 15




                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 26, 2019, I caused to be filed electronically
the forgoing with the Clerk of Court for the United States District Court for the
District of Columbia using the CM/ECF system, which will in turn provide service
and an NEF to:

                   Edward Lyle, Esquire
                   1805 45th Street, N.W.
                   Washington, DC 20007




                                       /s/ Timothy B. Hyland_________
                                      Timothy B. Hyland




                                     15
